DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-9 are currently amended.
Claims 10-15 are new.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, 7, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 3 recites the broad recitation biodegradable aliphatic polyester, and the claim also recites aliphatic-aromatic polyester which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Since the aliphatic-aromatic polyester is also included in the aliphatic polyester genus, it is unclear the metes and bounds of the claimed subject matter since these two broad and narrow limitations are present in a Markush grouping of molecular structure alternatives.  They have different breadths which is an issue for the purposes of defining the metes and bounds of the claimed subject matter for the purposes of 35 U.S.C. 112(b).
	For the purposes of compact prosecution, Examiner has interpreted that either range (i.e. biodegradable aliphatic polyesters or aliphatic-aromatic polyesters) will be able to read on the claimed subject matter.

Regarding claims 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 7 recites the broad recitation biodegradable aliphatic polyester, and the claim also recites aliphatic-aromatic polyester which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a 
	Since the aliphatic-aromatic polyester is also included in the aliphatic polyester genus, it is unclear the metes and bounds of the claimed subject matter since these two broad and narrow limitations are present in a Markush grouping of molecular structure alternatives.  They have different breadths which is an issue for the purposes of defining the metes and bounds of the claimed subject matter for the purposes of 35 U.S.C. 112(b).
	For the purposes of compact prosecution, Examiner has interpreted that either range (i.e. biodegradable aliphatic polyesters or aliphatic-aromatic polyesters) will be able to read on the claimed subject matter.

	Similarly, the recitation of an aliphatic polyester in claim 15 is problematic because it is a recitation of a broad and a narrow clause in the same subject matter.  See aliphatic polyester and biodegradable polyester, which are genus and sub-genuses of different scope.  Applicant may overcome this rejection by providing remarks that the claimed subject matter is a narrowing limitation. 
	For the purposes of compact prosecution, the aliphatic polyester is interpreted as the broadest reasonable interpretation of the claimed subject matter.

Claim Rejections - 35 USC § 102 / Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Karishnaswamy (WO 2010/118041).

	Regarding claim 1, Karishnaswamy discloses: dry blending (See dry blending of [0170]) an aliphatic polyester poly(3-hydroxyalkanoate) (see [0063]) and a fatty acid amide (see fatty acid amide of [0168]) which is biodegradable (see [0009]) to produce a film (see [0010]).


	Regarding claim 2, Karishnaswamy discloses: wherein the biodegradable polyester film further comprises an aliphatic aromatic polyester (see [0009] – where an aromatic-aliphatic is taken as the same as an aliphatic-aromatic polyester).

	Regarding claim 3, Karishnaswamy discloses: wherein the biodegradable aliphatic polyester and the aliphatic aromatic polyester are in the masterbatch (see film of [0010]).

	Regarding claim 7, Karishnaswamy discloses: wherein the aliphatic-aromatic polyester is PBAT (see [0020]).

	Regarding claim 15, Karishnaswamy discloses: wherein the base material resin in the masterbatch comprises the biodegradable aliphatic polyester (an aliphatic polyester poly(3-hydroxyalkanoate) - see [0063]).  Examiner has taken it that the base material resin in the masterbatch is a biodegradable aliphatic polyester is the polyester cited.

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Karishnaswamy (WO 2010118041) and further in view of Wang (CN 105907061).

Regarding claim 4, 13: the Karishnaswamy reference does not disclose wherein the fatty acid amide is erucic acid amide.
In the same field of endeavor of polyester composites (see title, polyester throughout), Wang discloses: wherein the composite includes erucic acid amide (see erucic acid amide of cited portions).
To add the erucic acid amide of Wang to the biodegradable composite of Karishnaswamy had the benefit that it allowed for the improvement of elongation of break/mechanical properties of the composite (see advantages section), which was desirable in Karishnaswamy.
.

Claims 5, 8-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Karishnaswamy (WO 2010118041).

	Regarding claim 5, Karishnaswamy does not disclose: wherein a content of the fatty acid amide in the masterbatch is 5-20% by weight.
The determination of optimum or workable ranges of the mass content of the ingredients of the recited composition to achieve the mechanical and rheological properties of the resulting polymers and compositions and articles made from the formulations ([0007]) would have been characterized by routine experimentation. See MPEP 2144.05(II)(B). 
In the absence of the particular mass fraction of fatty acid amide of Karishnaswamy, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to look at the prior art for suitable thicknesses in the field of polymeric design and select a thickness in the range of mass fractions/weight fractions as disclosed by Karishnaswamy [0044] of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(II)(A).  
Although Karishnaswamy does not explicitly teach the concentration/weight/mass fraction/percentage of the fatty acid amide between 5-20 wt. %, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to have incorporated a concentration within the claimed range since one of ordinary skill in the art would appreciate that 
Therefore, it would have been obvious to one of ordinary skill in the art to optimize the fatty acid amide content in the masterbatch of Karishnaswamy to optimize the thermal stability of the composite to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the thermal stability of the composition, which was desirable in Karishnaswamy.

Regarding claim 8, Karishnaswamy does not disclose:  wherein a weight ratio of the biodegradable aliphatic polyester (A) to the aliphatic-aromatic polyester (C) in the biodegradable polyester film is greater than 100/0 and 20/80 or less.
To optimize the weight ratio of these polyesters to have the claimed range of mass/weight fractions would have been the modification of an art-recognized variable by one of ordinary skill in the art before the effective filing date and been considered result-effective with the thermal stability of the mixture, which was desirable in Karishnaswamy.
Therefore, it would have been obvious to one of ordinary skill in the art to optimize the fatty acid amide content in the masterbatch of Karishnaswamy to optimize the thermal stability of the composite to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the thermal stability of the composition, which was desirable in Karishnaswamy.

Regarding claim 9, Karishnaswamy  does not disclose: wherein a content of poly(3-hydroxyalkanoate) in the biodegradable polyester film is 20-99 wt. %.

Therefore, it would have been obvious to arrive at the claimed invention with the recited concentration of that moiety through routine experimentation as one of ordinary skill in the art would not have added such a large amount of poly(3-hydoxyalkanoate) to a polyester resin composite of Karishnaswamy to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of a result-effective variable with thermal stability of the mixture, which was desirable in Karishnaswamy.

Regarding claim 10, Karishnaswamy does not disclose: wherein the dry-blending is performed such that all components are not melted.  Karishnaswamy recognizes that the melting temperatures of poly-3hydroxybutyrate) is between 188-197 C and that the PHB homopolymers melt between 80-180 C, and that the melting temperatures of the formulations are presented in Table III.  The melting temperatures during blending were 190-199 C (see [0214]) indicating that all of the components would expect to be melted.
To melt all or some of the components amounts to a time-temperature optimization which cannot be considered critical absent of unobvious results.  See MPEP 2144.05(II)(A) regarding the obviousness of time-temperature optimizations with thermal stability of the resulting mixture as a result-effective variable, which was desirable in Karishnaswamy.
Therefore, it would have been obvious to one of ordinary skill in the art to optimize the time-temperature exposure of the mixture of Karishnaswamy to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the thermal stability of the mixture, which was desirable in Karishnaswamy.

12, Karishnaswamy does not disclose:  wherein a content of the poly(3-hydroxyalkanoate) in the biodegradable polyester film is 35-80 wt. %.
The mass fraction/weight percentage of that moiety was an art-recognized variable optimized in the cited prior art reference Karishnaswamy and therefore represents a result-effective variable with the thermal stability of the mixture, which was desirable in Karishnaswamy.
Therefore, it would have been obvious to one of ordinary skill in the art to optimize the mass fraction of biodegradable polyester film of Karishnaswamy to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the thermal stability of the mixture, which was desirable in Karishnaswamy.

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karishnaswamy (WO 2010118041) and further in view of Mo (CN 105400154).

Regarding claims 6, 14; Karishnaswamy does not disclose: wherein a content of the fatty acid amide in the masterbatch is .1-3 wt. %.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(II)(A).
In the same field of endeavor of biodegradable composites (see title), Mo discloses: wherein the fatty acid amide (see oleic acid amide) is present in 1.4-2 wt. %, which is a sub-genus that can anticipate the claimed genus.  See MPEP 2144.05-06 regarding the obviousness/anticipation of similar, overlapping and approaching ranges. 
To optimize the mass fraction of the components of the mixture/composite of Karishnaswamy would have been the result of routine experimentation by one of ordinary skill in 
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the concentration of the fatty acid amide of Mo with the composition of Karishnaswamy to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the thermal stability of the mixture, which was desirable in Karishnaswamy.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Karishnaswamy (WO 2010118041) and further in view of Esser-Kahn (US 2013/0065042).

	Regarding claim 11, Karishnaswamy does not disclose: wherein the poly(3-hydroxyalkanoate) is P3HB.
	P3HB would have been immediately envisaged as a poly(3-hydorxyalkanoate) as a species within the recited genus as evidenced by Esser-Kahn.  See MPEP 2144.08 regarding the obviousness of a species when the prior art teaches a genus.  To add the species of Esser-Kahn to the composition of Karishnaswamy would have been the selection of a known design for its intended uses and a substitution of a known equivalent, which was desirable in Karishnaswamy.
	Therefore, it would have been obvious to one of ordinary skill in the art to substitute the precise P3HB poly(3-hydroxyakanoate) of Esser-Kahn into the composition/mixture of Karishnaswamy to arrive at the claimed invention before the effective filing date because doing so would have been the substitution of known equivalents for their intended purposes, which was desirable in Karishnaswamy.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743